ACCEPTED
                                                                                        03-14-00080-CV
                                                                                                6054847
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  7/14/2015 11:37:29 AM
                                                                                      JEFFREY D. KYLE

                           No. 03-14-00080-CV
                                                                                                 CLERK




                    In the Third Court of Appeals 3rd COURT
                                                         FILED IN
                                                             OF APPEALS
                                                       AUSTIN, TEXAS
                            Austin, Texas         7/14/2015 11:37:29 AM
                                                                  JEFFREY D. KYLE
                                                                       Clerk


                               GATTIS ELECTRIC, INC.,
                                     Appellant

                                         V.

           THERESA MARIE MANN, INDIVIDUALLY AND AS GUARDIAN
              OF THE PERSON AND ESTATE OF JAMES LAWHON,
                               Appellee



                  APPEAL FROM CAUSE NO. D-1-GN-12-001971
               125TH JUDICIAL DISTRICT OF TRAVIS COUNTY, TEXAS
                          HON. TIM SULAK PRESIDING


     AMENDED CERTIFICATE OF CONFERENCE ON APPELLEE’S
        MOTION FOR LEAVE TO FILE POST-SUBMISSION
           LETTER OF SUPPLEMENTAL AUTHORITY


      Appellee’s undersigned counsel certifies that he has conferred with

appellant’s lead counsel, Kevin Jewell, about appellee’s motion for leave to file a

post-submission letter of supplemental authority. Mr. Jewell stated that he does not

oppose the motion for leave.
                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP
                                       By:   /s/D. Todd Smith
                                             D. Todd Smith
                                             State Bar No. 00797451
                                             todd@appealsplus.com
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 fax

                                       Counsel for Appellee

                         CERTIFICATE OF SERVICE

      On July 14, 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service to:

      Kevin D. Jewell
      CHAMBERLAIN, HRDLICKA, WHITE,
       WILLIAMS & AUGHTRY
      1200 Smith Street, Suite 1400
      Houston, Texas 77002
      Lead Appellate Counsel for Appellant
      Gattis Electric, Inc.

                                               /s/ D. Todd Smith
                                               D. Todd Smith




                                          2